— In a proceeding to confirm an arbitration award, the petitioner appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), dated December 2, 1988, as vacated a judgment of the same court entered July 7, 1988, in its favor and against the Pennsylvania National Mutual Casualty Insurance Company in the amount of $19,704.88, and Pennsylvania National Mutual Casualty Insurance Company cross-appeals from so much of the same order as directed a hearing on the issue of whether it was a proper party to the arbitration proceeding.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements, for reasons stated by Justice O’Shaughnessy at the Supreme Court; and it is further,
Ordered that the cross appeal is dismissed, without costs or disbursements.
So much of the order dated December 2, 1988, as directs a judicial hearing to aid in the disposition of the petition does not decide the petition and does not affect a substantial right (CPLR 5701 [a] [2] [v]), and is, therefore, not appealable as of right. Thus, the instant cross appeal is dismissed.
We agree with the Supreme Court that the judgment as originally entered was not in conformity with the order of the same court entered July 7, 1988. Accordingly, the judgment was properly vacated. Brown, J. P., Lawrence, Eiber and Spatt, JJ., concur.